DETAILED ACTION
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reason for allowance
 
 
Claims 1-19 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a display device comprising: a signal lines disposed on the substrate, the signal lines including a gate line, a data line, and a driving voltage line, a transistor connected to signal lines, a first electrode overlapping the layer, and a second electrode and a third electrode connected to the layer through a first contact hole and a second contact hole, a first electrode disposed on portions of the signal lines and the transistor and connected to the transistor, a pixel overlapping the signal lines and the transistor, an organic emission layer disposed in regions surrounded by the pixel, a second electrode disposed on the pixel and the organic emission layer, and a first capacitor and second capacitor includes a first capacitor electrode formed with a same layer as the semiconductor layer of the transistor and the other one of the first capacitor and the second capacitor includes a second capacitor electrode formed with a same layer as the second electrode or the third electrode of the transistor (claims 1-12), a capacitor including a first capacitor electrode and a second capacitor electrode overlapping each other without overlapping the pixel layer, wherein the capacitor overlaps the organic emission layer and one of the first capacitor electrode and the second capacitor electrode is connected to a gate electrode of the transistor (claims 13-19). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818